Title: To Thomas Jefferson from Thomas Pinckney, 5 February 1793
From: Pinckney, Thomas
To: Jefferson, Thomas



Dear Sir
London 5th. Febry. 1793

I had just concluded mine of the 30th. ulto. herewith, when your favors of the 30th. of December and 1st. January were brought to me, seeing the latter was in cypher I immediately opened the Drawer in which I kept all my confidential papers when to my great mortification I saw that my counterpart of the Cypher was missing; after the most accurate search I can not find it, nor can the strictest investigation enable me to discover what is become of it. Neither money nor other papers of equal or perhaps greater consequence which had always been kept in the same drawer were missing. No precaution for its security was neglected as I had placed it in a drawer of a piece of furniture so cumbersome as not to be easily removed, and had a lock of a construction particularly calculated to prevent frauds put on the drawer, the key of which I never intrusted to any person. My servants are such as are usually met with here; but I have not known either of them guilty of stealing. In short unless I have sent mine together with Mr. B’s Cypher to him (as they were both before me when I was making up his packet) uncommon pains must have been taken to purloin it and that by no common persons. I can not describe to you, Sir, the uneasiness I feel on this account—an opportunity may be lost which can not be retrieved and the worst consequences may ensue from the discovery of measures which ought to be secret.
You will doubtless, Sir, take such measures as may be best calculated to obviate the ill consequences which may be expected from this event; in the mean time I have written to request Mr. Morris to send me a copy of his cypher with a hope that it may be a duplicate of mine; but lest that should fail I have desired him to furnish me with all the intelligence he may receive from home which he may conceive it of importance for me to be apprised of. I have also written to Mr. B: requesting him to return my cypher if I inclosed it with his, or at any rate a duplicate of his own—but to this letter I know not when I may receive an answer. I had a few lines from him by post dated 25th. of Decr. in which he only mentions that he has received mine and that every attention shall be paid to its contents.
An event has taken place which renders me less apprehensive of the Ships of War of this country preventing Vessels with Provisions from going into the French Ports in case of war, which is that the Custom house officers at Falmouth had stopped an American Brig loaded with American flour and bound to Havre de Grace, but orders were immediately given that no American Vessels should be detained, and she was accordingly released, before I could obtain an audience of Lord Grenville for which I had applied. I however availed myself of the opportunity offered by the conference I had on that occasion to bring forward Mr. Hammonds negociation. His lordship assigned as reasons for the delay hitherto the pressure of business here on account of the present state of Europe, and mentioned that part of it had been submitted to Mr. Bond, but said that he would forward his dispatches to Mr. Hammond by the March packet. He seemed sensible of the propriety of preventing every move in the negociation from crossing the Atlantic but promised nothing. Due attention shall be paid to the order for Copper. I have forwarded the letter for Mr. Lamotte to Mr. Morris at Paris by a confidential conveyance. We are about to try in the Court of Admiralty the right to recover the wages of British Seamen who desert from on board American Vessels and enter in his Majesty’s Ships of War. The Attorney General is to give his opinion whether an American Master of a Vessel can by legal process in this country compell an American seaman to comply with his shipping contract. These are measures adopted by this Government which indicate an inclination to pay some attention to our rights. By the Pigou which will sail in the course of the present month I hope to give farther information on this subject. With great respect & sincere esteem I have the honor to be Dear Sir Your faithful & obedient Servant

Thomas Pinckney

